DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/19/19 and 5/21/20 have been considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 2/20/21 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden on the Examiner, as required by MPEP 803.  This is not found persuasive because the present application has been filed under 35 USC 371. The analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371  (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a)  (independent and distinct analysis). See MPEP Chapter 1800, in particular MPEP § 1850, § 1875, and § 1893.03(d), for a detailed discussion of unity of invention under the Patent Cooperation Treaty (PCT).  Applicant does not address the specific technical feature analysis provided by the Examiner.
Examiner notes Group I is directed toward a product and Group II is directed toward a method.  A search of the method claims for Group II is not required for the .
The requirement is still deemed proper and is therefore made FINAL.
Claims Analysis
Claims 1-7 are directed toward “An electrolytic copper foil”.  Limitations directed toward methods of producing the electrolytic copper foil or limitations directed toward use of the electrolytic copper foil are not given patentable weight.  Claim 1 recites “the electrolytic copper foil is coated with a cathode active material”, which is not given patentable weight because the limitation is directed towards use of the copper foil as an electrode.  Furthermore, coating the copper foil with cathode active material does not further limit the claimed electrolytic copper foil.  Claim 1 recites “is produced using a drum in a plating solution containing copper, total organic carbon (TOC), cobalt, iron and zinc”, which is a product by process limitation.  Product by process limitations, in the absence of unexpected results, are not given patentable weight.  MPEP 2113.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al., US 5,958,209.
Sakai teaches an electrodeposited copper foil having a tensile strength of 40 kgf/mm2 or greater.  The copper foil contains 1-50 ppm wt of iron.  The copper foil is produced from an electrolytic solution comprising 0.01 to 0.10 g/l of a polyether glycol, preferably polyethylene glycol (PEG) (2:8-26).  The polyether glycol (TOC) concentration affects the tensile strength of the copper foil (3:60-65).  The copper foil may have a thickness of 18 m (Example 1).  Note in at least claim 1 the cobalt content and/or the zinc content may be zero.  See also column 3, lines 10-59.  See at least Table 2 regarding the elongation percentage and tensile strength of the copper foil.
	Sakai does not explicitly teach equation 1 of the claimed invention.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Sakai clearly teaches the concentration of polyether glycol (TOC) affects the tensile strength of the copper foil.  One of skill would have been motivated to vary the amount of polyether glycol of Sakai to provide an electrolytic copper foil having a desired tensile strength.
**
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al., US 2007/0287020.
	Saito teaches an electrodeposited copper foil having a smooth M surface with less asperity on the surface instead of an S surface affected by stripes transferred from a surface drum.  Electrodeposited copper plating is performed to produce a copper foil under a condition of using a copper sulfate bath including an amount of TOC (total organic carbon) of 400 ppm or smaller (abstract).  Preferably, the copper foil has a granular crystal structure. Also, preferably, tensile strength is 400 N/mm2 or lower and Zn, Cr, Co, Mo and P, alloys and hydrates thereof is adhered to the surface treated M surface [0015].  A thickness of an electrodeposited copper foil used for a surface treated copper foil is preferably 1 m to 70 m [0021].  
Furthermore, a measurement result of TOC (TOC=total organic carbon, a carbon amount in organics included in a solution) is preferably 400 ppm or smaller when adding the additives. When a value of TOC is large, much impurities are included in the copper foil to largely affect recrystallization, etc., so that the TOC value in the plating bath is preferably 400 ppm or smaller [0026].  A surface treatment is performed at least on an M surface of the above untreated electrodeposited copper foil. At least one kind of metal is plated in the surface treatment. As the metal, simple substances of Ni, Zn, Cr, Co, Mo and P, alloys thereof and hydrates thereof may be mentioned. An example of processing for plating a metal is to plate at least one kind of metal selected from Ni, Mo, Co and P or an alloy including one kind of metal, then, plate Zn and plate Cr. Ni or Mo, etc. are preferably 3 mg/dm.sup.2 or less because they deteriorate an etching characteristic. Also, as to Zn, when the plating amount is large, it melts at the time of etching to cause deterioration of peel strength, so that 2 mg/dm.sup.2 or smaller is preferable. An example of plating bath and a plating condition of each of the above metals are described [0030].
The invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because the general conditions of the claims are recited by the Saito.  At least claim 1 of the claimed invention is broad and requires an electrolytic copper foil wherein the content of the TOC and contents of cobalt, iron 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TRACY M DOVE/           Primary Examiner, Art Unit 1727